Citation Nr: 0921159	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-36 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.



ATTORNEY FOR THE BOARD

M. Coda, Law Clerk







INTRODUCTION

The appellant is a veteran who served on active duty from 
January 2002 to January 2006.  These matters are before the 
Board of Veteran's Appeals (Board) on appeal from a February 
2007 rating decision of the San Juan, Puerto Rico Department 
of Veteran's Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2008).

The Veteran's DD Form-214 shows that he was awarded a 
parachutist badge and a parachute rigger badge (reflecting 
that he participated in paratroop training and completed a 
number of jumps).  He argues that his bilateral knee and 
bilateral ankle disabilities resulted from trauma associated 
with such activities, as well as other repetitive activities 
in the military that placed stress on his lower extremities. 

A VA examination established that the Veteran has diagnoses 
of bilateral patellofemoral dysfunction in the knees and 
bilateral ankle strain.  The examiner did not offer an 
opinion as to whether such disabilities might be related to 
the Veteran's service.  

Governing regulation provides that a VA nexus 
examination/opinion is necessary if the evidence of record: 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury, or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See C.F.R. 
§ 3.159(c)(4).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the determination as to 
whether the evidence suggests a disability "may be 
associated" with service, so as to require a nexus 
examination/opinion, is a "low threshold" requirement.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, the 
diagnosis of the disabilities so soon after the Veteran's 
separation from service, and his reports of persistent 
knee/ankle pain since service, suffice to satisfy the "low 
threshold" standard.   

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran 
to be examined by an orthopedist to 
determine the likely etiology of his 
bilateral patellofemoral dysfunction and 
bilateral ankle strain.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Based on examination of the 
Veteran and review of the record, the 
examiner should provide opinions 
responding to the following:

(a) Is it at least as likely as not (a 50 
percent or better probability) that the 
Veteran's bilateral patellofemoral 
dysfunction is related to his service, and 
specifically his activities therein, such 
as parachute training/jumps.   

(b) Is it at least as likely as not (a 50 
percent or better probability) that the 
Veteran's bilateral ankle strain is 
related to his activities in service, and 
specifically the paratroop training/jumps 
therein.   

The examiner must explain the rationale 
for all opinions.

3.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  These 
claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

